NO. 12-22-00138-CR
                             IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


IN RE                                                  §
JOE LEE BUSTER,                                        §       ORIGINAL PROCEEDING
RELATOR                                                §

                                      MEMORANDUM OPINION
                                          PER CURIAM
        Joe Lee Buster, acting pro se, filed this original proceeding to challenge Respondent’s
failure to rule on his “motion requesting state to modify judgment of sentence in a new
punishment hearing.” 1 According to Relator, he mailed his motion to the Houston County
District Clerk on “March/April 28th 2022.”
        On June 2, 2022, the Clerk of this Court informed Relator that his petition fails to comply
with appellate Rules 52.3(a)-(c), (e)-(h), (j)-(k) and 52.7. See TEX. R. APP. P. 52.3 (form and
contents of petition); TEX. R. APP. P. 52.7 (record). 2 The notice warned that the petition would
be referred to this Court for dismissal unless Relator provided an amended petition and the
record on or before June 13. Relator filed an amended petition but did not provide a record.
        Generally, a party seeking mandamus relief must bring forward all that is necessary to
establish his claim for mandamus relief. See TEX. R. APP. P. 52. Texas Rule of Appellate
Procedure 52.7 requires the relator to file a record as part of his petition in an original
proceeding. TEX. R. APP. P. 52.7. Specifically, a relator must file (1) a certified or sworn copy
of every document that is material to his claim for relief and that was filed in any underlying

        1
           Respondent is the Honorable Pam Fletcher, Judge of the 349th District Court in Houston County, Texas.
The State is the Real Party in Interest.
        2
            Pro se litigants are held to the same standards as licensed attorneys and must comply with all
applicable rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties
represented by counsel. In re Guerrero, No. 12-21-00100-CR, 2021 WL 3412558, at *1 n.3 (Tex. App.—Tyler
Aug. 4, 2021, no pet.) (mem. op., not designated for publication).
proceeding; and (2) “a properly authenticated transcript of any relevant testimony from any
underlying proceeding, including any exhibits offered in evidence, or a statement that no
testimony was adduced in connection with the matter complained.” TEX. R. APP. P. 52.7(a). It is
a relator’s burden to provide this court with a record sufficient to establish the right to
extraordinary relief. See In re Daisy, No. 12-13-00266-CR, 2014 WL 5577068, at *2 (Tex.
App.–Tyler Aug. 29, 2014, orig. proceeding) (mem. op., not designated for publication). In this
case, Relator did not provide a record in accordance with Rule 52.7. Absent a record, we cannot
determine whether Relator is entitled to relief. See In re McCreary, No. 12-15-00067-CR, 2015
WL 1395783 (Tex. App.–Tyler Mar. 25, 2015, orig. proceeding) (per curiam) (mem. op., not
designated for publication).
       Additionally, “[i]f a party properly files a motion with the trial court in a criminal case,
the court has a ministerial duty to rule on the motion within a reasonable time after the motion
has been submitted to the court for a ruling or after the party has requested a ruling.” In re
Gomez, 602 S.W.3d 71, 73 (Tex. App.—Houston [14th Dist.] 2020, orig. proceeding); see also
In re Ramos, 598 S.W.3d 472, 474 (Tex. App.—Houston [14th Dist.] 2020, orig. proceeding)
(judge was aware of motion for judgment nunc pro tunc approximately five months before
appellate court opinion; thus, judge did not rule on motion within reasonable time); In re Sayyed,
No. 05-20-00195-CV, 2020 WL 6074117, at *3 (Tex. App.—Dallas Oct. 15, 2020, orig.
proceeding) (mem. op. on reh’g) (at time of October 2020 opinion, respondent had learned of
motion on July 1, 2020; thus, reasonable time for ruling had not passed). To obtain a writ of
mandamus in this context, the relator must show that the trial court (1) had a legal duty to
perform a nondiscretionary act, (2) was asked to perform the act, and (3) failed or refused to do
so. In re Molina, 94 S.W.3d 885, 886 (Tex. App.–San Antonio 2003, orig. proceeding). A trial
court cannot be expected to consider a motion not called to its attention. See In re Chavez, 62
S.W.3d 225, 228 (Tex. App.–Amarillo 2001, orig. proceeding). It is incumbent upon the relator
to establish that the motion has been called to the trial court’s attention. See id.
       Because Relator failed to provide a record, he cannot show that his motion was brought
to Respondent’s attention. A relator’s statement that a document was properly filed with the
clerk is an insufficient basis from which to reasonably infer that the trial court had notice of that
document and the need to act on it. See In re Blakeney, 254 S.W.3d 659, 662 (Tex. App.—
Texarkana 2008, orig. proceeding) (trial court not required to consider motion not called to its

                                                  2
attention; even showing motion was filed with clerk does not prove motion was brought to trial
court’s attention or was presented to trial court with request for ruling); see also Chavez, 62
S.W.3d at 228 (clerk’s knowledge not imputed to trial court). Relator does not demonstrate any
steps taken to ensure that the trial court was afforded or had notice of his motion. See Chavez,
62 S.W.3d at 228. Under these circumstances, Relator has not established his entitlement
to mandamus relief. See In re Wheeler, No. 12-18-00127-CR, 2018 WL 2440464, at *1-2 (Tex.
App.—Tyler May 31, 2018, orig. proceeding) (mem. op., not designated for publication)
(denying mandamus relief when relator failed to show that he called motion for DNA testing to
respondent's attention).
         For the above reasons, we deny Relator’s petition for writ of mandamus.
Opinion delivered June 30, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          3
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                            JUNE 30, 2022

                                       NO. 12-22-00138-CR



                                        JOE LEE BUSTER,
                                             Relator
                                               V.

                                    HON. PAM FLETCHER,
                                          Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Joe
Lee Buster; who is the relator in appellate cause number 12-22-00138-CR and the defendant in
trial court cause number 00-156-CR, formerly pending on the docket of the 349th Judicial
District Court of Anderson County, Texas. Said petition for writ of mandamus having been filed
herein on June 2, 2022, and the same having been duly considered, because it is the opinion of
this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.



                                                    4